Order, Supreme Court, New York County, entered September 11, 1978, granting defendants’ motion for partial summary judgment dismissing the third, fourth and fifth causes of action in the complaint, is affirmed, on the opinion of Klein, J., at Special Term, with costs. We add only with respect to the defense of the Statute of Frauds addressed to the fourth cause of action that the alleged reliance on the oral agreement is no more than the usual situation of parties who orally agree on a deal, intending that there shall be a written contract, and then at the point of signing, one of the parties backs out. This does not estop the defendant from asserting the defense of the Statute of Frauds. Concur—Birns, J. P., Sandler, Bloom, Lupiano and Silverman, JJ.